Exhibit 99.2 Company registration number: 4320853 (England and Wales) INGEUS UK LIMITED CONSOLIDATED FINANCIAL STATEMENTS FOR THE YEAR S ENDED 31 DECEMBER 201 3, 31 DECEMBER 2 Independent Auditors’ Report The Board of Directors Ingeus UK Limited: Report on the Financial Statements We have audited the accompanying consolidated financial statements of Ingeus UK Limited and subsidiaries (together “Ingeus”) which comprise the consolidated balance sheets as of December31, 2013, 2012, and 2011, and the related consolidated statements of comprehensive income, changes in equity, and cash flows for the years then ended, and the related notes to the consolidated financial statements. Management’s Responsibility for the Financial Statements Management is responsible for the preparation and fair presentation of these consolidated financial statements in accordance with International Financial Reporting Standards as issued by the International Accounting Standards Board; this includes the design, implementation, and maintenance of internal control relevant to the preparation and fair presentation of consolidated financial statements that are free from material misstatement, whether due to fraud or error. Auditors’ Responsibility Our responsibility is to express an opinion on these consolidated financial statements based on our audits. We conducted our audits in accordance with auditing standards generally accepted in the United States of America. Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the consolidated financial statements are free from material misstatement. An audit involves performing procedures to obtain audit evidence about the amounts and disclosures in the consolidated financial statements. The procedures selected depend on the auditors’ judgment, including the assessment of the risks of material misstatement of the consolidated financial statements, whether due to fraud or error. In making those risk assessments, the auditor considers internal control relevant to the entity’s preparation and fair presentation of the consolidated financial statements in order to design audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the entity’s internal control. Accordingly, we express no such opinion. An audit also includes evaluating the appropriateness of accounting policies used and the reasonableness of significant accounting estimates made by management, as well as evaluating the overall presentation of the consolidated financial statements. We believe that the audit evidence we have obtained is sufficient and appropriate to provide a basis for our opinion. Opinion In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of Ingeus as of December31, 2013, 2012 and 2011, and the results of its operations and its cash flows for the years then ended in accordance with International Financial Reporting Standards as issued by the International Accounting Standards Board. /s/ KPMG LLP KPMG LLP London, United Kingdom August12, 2014 INGEUS UK LIMITED (Consolidated) CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME FOR THE YEAR ENDED 31 DECEMBER 2013, 31 DECEMBER 2012, 31 DECEMBER 2011 Note Year ended 31 Dec 2013 Year ended 31 Dec 201 2 Year ended 31 Dec 2011 £’000 £’000 £’000 Revenue 3 Cost of sales ) ) ) Gross profit Administrative expenses ) ) ) Other income - - Operating profit / (loss) 4 ) Finance income 5 72 81 Finance costs 6 ) ) ) Profit / (loss) before taxation ) Income tax (expense) / credit 7 ) ) Profit / (loss) for the year ) Total comprehensive income/(expense) ) 3 INGEUS UK LIMITED (Consolidated) CONSOLIDATED BALANCE SHEETS FOR THE YEAR ENDED 31 DECEMBER 2013, 31 DECEMBER 2012, 31 DECEMBER 2011 As at 31 Dec 201 3 As at 31 Dec 201 2 As at 31 Dec Note £’000 £’000 £’000 ASSETS Non-current assets Intangible assets and goodwill 10 11 Property, plant and equipment 11 Deferred taxation assets 12 Other receivables 13 76 74 Total non-current assets Current assets Trade and other receivables 14 Cash and cash equivalents 15 Intercompany loan 23 - - Corporation tax - 70 - Total current assets LIABILITIES Current liabilities Trade and other payables 16 ) ) ) Provisions 18 ) ) ) Corporation tax ) - ) Bank loan 19 - ) - Total current liabilities ) ) ) Net current assets / (liabilities) ) Non-current liabilities Trade and other payables 17 ) ) ) Provisions 18 ) ) ) Total non-current liabilities ) ) ) NET ASSETS SHAREHOLDER’S EQUITY Share capital 20 - - - Share premium Retained earnings TOTAL EQUITY 4 INGEUS UK LIMITED (Consolidated) CONSOLIDATED STATEMENTS OF CHANGES IN EQUITY FOR THE YEAR ENDED 31 DECEMBER 2013, 31 DECEMBER 2012, 31 DECEMBER 2011 Share Share Retained Total capital premium earnings equity £’000 £’000 £’000 £’000 Balance at 1 January 2011 - - Profit for the year - - Dividends paid - - ) ) New share capital issued - - Balance at 31 December - Share Share Retained Total capital premium earnings equity £’000 £’000 £’000 £’000 Balance at 1 January 2012 - Loss for the year - - ) ) Balance at 31 December 2012 - Share Share Retained Total capital premium earnings equity £’000 £’000 £’000 £’000 Balance at 1 January 2013 - Profit for the year - - Dividends paid - - ) ) Balance at 31 December 2013 - 5 INGEUS UK LIMITED (Consolidated) CONSOLIDATED CASH FLOW STATEMENT S FOR THE YEAR ENDED 31 DECEMBER 2013, 31 DECEMBER 2012, 31 DECEMBER 2011 Note Year ended 31 Dec 201 3 Year ended 31 Dec 201 2 Year ended 31 Dec 201 1 £’000 £’000 £’000 Cash from operating activities Profit / (loss) before taxation ) Depreciation Amortisation 20 Deferred tax movement ) ) 66 Finance costs 30 97 Release of lease dilapidations provision ) - - (Profit) / loss on disposal of property, plant & equipment ) 10 - Lease interest - - (1 ) Finance income ) ) ) Change in working capital ) Increase in other receivables (non-current) (2 ) 85 - (Increase) / decrease in investments - - ) (Decrease) / Increase in trade and other receivables ) ) Decrease in trade and other payables ) (Decrease) / Increase in provisions ) Cash generated from / (used by) operations ) Tax paid ) ) ) Net cash from operating activities ) Cash flows from investing activities Purchase of property, plant and equipment 11 ) ) ) Purchase of intangible assets 10 ) ) - Finance income 5 72 81 - Intercompany loan 23 ) Acquisition of subsidiary - ) Net cash from investing activities ) ) 6 INGEUS UK LIMITED (Consolidated) CONSOLIDATED CASH FLOW STATEMENT S (continued) FOR THE YEAR ENDED 31 DECEMBER 2013, 31 DECEMBER 2012, 31 DECEMBER 2011 Year ended 31 Dec 201 3 Year ended 31 Dec 201 2 Year ended 31 Dec 201 1 Note £’000 £’000 £’000 Cash flows from financing activities Finance costs 6 ) ) ) Dividends ) - ) Loan (repayment) / drawdowns 19 ) ) Net cash from financing activities ) ) Net increase/ (decrease) in cash and cash equivalents ) ) Cash and cash equivalents at 1 January 15 Cash and cash equivalents at 31 December 15 7 INGEUS UK LIMITED NOTES TO THE FINANCIAL STATEMENTS FOR THE YEAR ENDED 31 DECEMBER 2013, 31 DECEMBER 2012, 31 DECEMBER 2011 1 . AUTHORISATION OF FINANCIAL STATEMENTS AND STATEMENT OF COMPLIANCE WITH IFRS’S Basis of preparation Ingeus UK Limited is a company incorporated and domiciled in the UK. The financial information presented within this document does not comprise the statutory accounts of Ingeus UK Limited for the financial years ended 31 December 2013, 31 December 2012 and 31 December 2011 but represents extracts from them. These extracts do not provide as full an understanding of the financial performance and position, or financial and investing activities, of the company as the complete Annual Report. The statutory accounts for those years have been reported on by the company’s auditor and delivered to the registrar of companies. The reports of the auditor were (i) unqualified, (ii) did not include a reference to any matters to which the auditor drew attention by way of emphasis without qualifying their report, and (iii) did not contain a statement under section 498 (2) or (3) of the Companies Act 2006. The Annual Report, including the auditor’s report, can be obtained free of charge on request to the company at Fourth Floor, 66 Prescot Street, London, E1 8HG. The consolidated financial statements have been prepared in accordance with International Financial Reporting Standards issued by the IASB. These accounts have been prepared to enable the new parent (note 26) to meet its US reporting requirements and are not statutory accounts. The principal accounting policies adopted in the preparation of these financial statements are set out below. These policies have been consistently applied to all the periods presented, unless otherwise stated. The following are standards that have been issued but are not effective as 1 January 2013 and have not been early adopted: ● Amendments to IAS 32 – “Offsetting Financial Assets and Financial Liabilities”. ● Recoverable amount disclosures for non-financial assets – Amendments to IAS 36. ● IFRS 15 – Revenue from contracts with customers ● IFRS 9 – Financial Instruments The financial statements have been prepared under the historical cost convention and on a going concern basis. The preparation of financial statements in conformity with IFRS requires the use of certain critical accounting estimates. It also requires management to exercise its judgement in the process of applying the Group’s accounting policies. The areas involving a higher degree of judgment or complexity, or areas where assumptions and estimates are significant to the financial statements are disclosed in note 2. Basis of consolidation Effective 1 January 2013, the Group has adopted IFRS 10 ‘Consolidated Financial Statements’, IFRS 12 ‘Disclosure of Interests in Other Entities’, along with consequential amendments to IAS 27 ‘Separate Financial Statements’. 8 INGEUS UK LIMITED NOTES TO THE FINANCIAL STATEMENTS ( continued ) FOR THE YEAR ENDED 31 DECEMBER 2013, 31 DECEMBER 2012, 31 DECEMBER 2011 The business combination is accounted for using the acquisition method as at the acquisition date, when control is transferred to the Group. An investor controls an investee when it is exposed, or has rights, to variable returns from its involvement with the investee and has the ability to affect those returns through its power over the investee. The Group measures goodwill at the acquisition date as the fair value of the consideration transferred less the fair value of the identifiable assets acquired and liabilities assumed. Transaction costs associated with the acquisition are expensed as incurred. The contingent consideration is measured at its acquisition date fair value and included as part of the consideration transferred in the business combination. Intra-group balances and transactions are eliminated in preparing the consolidated financial statements. The adoption of these new standards and amendments have not had a significant impact on the Group’s profit for the period, net assets or cash flows. 9 INGEUS UK LIMITED NOTES TO THE FINANCIAL STATEMENTS ( continued ) FOR THE YEAR ENDED 31 DECEMBER 2013, 31 DECEMBER 2012, 31 DECEMBER 2011 2.ACCOUNTING POLICIES Revenue recognition Revenue represents income from employment services, net of value added tax and trade discounts. Revenue generated under the Work Programme is partly recognised at the time it becomes valid for invoicing, which is typically after the Company has undertaken certain procedures to introduce clients on to the Company’s schemes and / or ensures a client remains in employment. Additional revenue is recognised by the Company for placing clients into employment. This revenue is accrued based on a statistical profile using the number of people that are expected to achieve a specific milestone and is reliably estimated based on the historical experience of the Company. This is due to the terms of the Work Programme contract, whereby the payment for achieving a job start is not paid until 3-6 months after the candidate is placed and remains in a job. Intangible assets Computer software licenses Externally purchased computer softwarelicenses and similar intangible items are capitalised at historical cost andamortised on a straight line basis over their estimated useful lives of threeto five years. Goodwill Goodwill arising on acquisition is presented within intangible assets. Goodwill is measured at cost less accumulated impairment losses and is reviewed annually for impairment. Licences Licences acquired on acquisition are initially recognised at fair value at the acquisition date. They are subsequently reported at cost less accumulated amortisation and impairment losses and amortised on a straight-line basis in profit or loss over the estimated useful life of three years from the start of the relevant contract year. Contracts Contracts acquired on acquisition are initially recognised at fair value at the acquisition date. They are subsequently reported at cost less accumulated amortisation and impairment losses and amortised on a straight-line basis in profit or loss over the estimated useful life of five years from the start of the relevant contract year. Property plant and equipment Property, plant and equipment are stated at historic purchase cost less accumulated depreciation and any impairment. Depreciation is provided at rates calculated to write off the cost less estimated residual value of each asset over its expected useful economic life. The estimated useful economic life of a leasehold improvement asset is determined by the length of the property lease for that site, provided it does not exceed: 1. the length of the underlying revenue contract for that site; or 2. the asset’s economic useful life. The annual depreciation rates applicable are as follows: Leasehold improvements 2 – 5 years Office equipment and fittings 3 years Computer equipment 3 – 5 years 10 INGEUS UK LIMITED NOTES TO THE FINANCIAL STATEMENTS ( continued ) FOR THE YEAR ENDED 31 DECEMBER 2013, 31 DECEMBER 2012, 31 DECEMBER 2011 2. ACCOUNTING POLICIES (continued) Impairment of assets At each reporting period, the Group reviews the carrying amounts of its intangible assets to assess whether there is any indication that an asset may be impaired. Where an indicator of impairment exists, the recoverable amount of the asset is estimated in order to determine the extent of the impairment loss. When it is not possible to estimate the recoverable amount of an individual asset, the Group estimates the recoverable amount of the cash generating unit (CGU) to which the asset belongs. When a reasonable and consistent basis of allocation can be identified, corporate assets are allocated to individual CGUs, or otherwise allocated to the smallest group of CGUs for which a reasonable and consistent allocation basis can be identified. Recoverable amount is the higher of fair value less costs to sell and value in use and isdetermined for an individual asset or CGU. Discount rates reflecting the asset specific risks and the time value of money are used in the value in use calculation. The Group tests each cash generating unit’s (“CGU”) intangible assets for impairment annually or more frequently if there are indications that goodwill might be impaired. The recoverable amounts of the CGU are determined from value in use calculations which are estimated using a discounted cash flow model. The Group prepares annual cash flow forecasts derived on estimated profits for the next year. From this the Group extrapolates the future cash flows based on estimated national growth of 3.5% and a discount factor of 4.6%. The key assumptions across the CGU for the value in use calculations are those regardingprofit forecasts, terminal growth rate, risk factor and discount rate. The Group has approved the forecasts used for the next five years. The terminal growth rates are based on skills business growth forecast. Management has estimated the risk rate based on potential contract renewal and the discount rate reflects the Group’s current market assessments of the time value of money . Leasing Assets obtained under hire purchase contracts and finance leases, where substantially all the risks and rewards of ownership are transferred to the Group, are capitalised as property, plant and equipment and depreciated over the shorter of the lease term and their useful lives. Obligations under such agreements are included in payables net of the finance charge allocated to future periods. The finance element of the rental payment is charged to the income statement so as to produce a constant periodic rate of charge on the net obligation outstanding in each period. Rentals payable under operating leases are charged against income on a straight line basis over the lease term. Benefits received and receivable as an incentive to sign an operating lease are similarly spread on a straight-line basis over the lease term. Trade receivables Trade receivables are recognised initially at fair value and subsequently measured at amortised cost using the effective interest method, less provision for impairment. A provision for impairment of trade receivables is established when there is objective evidence that the Group will not be able to collect all amounts due according to the original terms of the receivables. The carrying amount of the asset is reduced through the use of an allowance account, and the amount of the loss is recognised in the income statement within ‘Administrative expenses’. When a trade receivable is uncollectible, it is written off against the allowance account for trade receivables. Subsequent recoveries of amounts previously written off are credited against ‘Administrative expenses’ in the income statement. 11 INGEUS UK LIMITED NOTES TO THE FINANCIAL STATEMENTS ( continued ) FOR THE YEAR ENDED 31 DECEMBER 2013, 31 DECEMBER 2012, 31 DECEMBER 2011 2. ACCOUNTING POLICIES (continued) Trade payables Trade payables are recognised initially at fair value and subsequently measured at amortised cost. Provisions Provisions are recognised as a liability when a present obligation exists in respect of a past event and where the amountcan be reliably estimated. Provisions are discounted where the time value of money is considered material. Pension costs The amount charged to the income statement represents the contributions payable by the Group to the defined contribution pension scheme. There were outstanding contributions at the end of the year amounting to £184k (31 December 2012: £177k, 31 December 2011: £43k) and these are included in other payables. Cash and cash equivalents Cash and cash equivalents comprise cash at bank and in hand and short term deposits. Short term deposits are defined as deposits with an initial maturity of three months or less. Foreign currency translation Monetary assets and liabilities denominated in foreign currencies are translated into sterling at the rates of exchange ruling at the balance sheet date. Transactions in foreign currencies are recorded at the rate ruling at the date of the transaction. All differences are taken to the income statement. Income tax Income tax expense represents the sum of the tax currently payable and deferred income tax. The tax currently payable is based on taxable profit for the period. Taxable profit differs from net profit as reported in the income statement because it excludes items of income or expense that are taxable or deductible in other years and it further excludes items that are never taxable or deductible. The Group’s liability for current tax is calculated using tax rates that have been enacted or substantively enacted by the balance sheet date. Deferred tax Deferred income tax is provided in full, using the liability method, on temporary differences arising between the tax bases of assets and liabilities and their carrying amounts in the financial statements. However the deferred income tax is not accounted for if it arises from initial recognition of an asset or liability in a transaction, other than a business combination, that at the time of the transaction affects neither accounting, nor taxable profit or loss. Deferred income tax is determined using tax rates (and laws) that have been enacted or substantially enacted by the balance sheet date and are expected to apply when the related deferred tax asset is realised or the deferred tax liability is settled. Deferred tax is not discounted. Defer red income tax assets are recognised to the extent that it is probable that the future taxable profitwill be available against which the temporary differences can be utilised. Significant accounting estimates and judgements The preparation of these financial statements requires the use of estimates and judgements that affect the carrying amounts of assets and liabilities at the date of these financial statements and the reported amounts of revenues and expenses during the reporting period. Although these estimates and judgements are based on management’s best knowledge of the amount, events or actions, ultimately actual results may differ from those estimates. The key estimates and judgements used in these financial statements are set out below. 12 INGEUS UK LIMITED NOTES TO THE FINANCIAL STATEMENTS ( continued ) FOR THE YEAR ENDED 31 DECEMBER 2013, 31 DECEMBER 2012, 31 DECEMBER 2011 2. ACCOUNTING POLICIES (continued) Revenue recognition Revenue is recognised when the amount of revenue can be reliably measured, it is probable that future economic benefits will flow to the entity and specific criteria have been met for each of the Group’s activities. The Group bases its estimates on historical results, taking into consideration the type of customer, the type of transaction and the specifics of each arrangement. The directors have made estimates regarding revenue and certain other provisions based on their knowledge and estimates of the change in contract base that has occurred within the business during the year. Revenue generated under the Work Programme is partly recognised at the time it becomes valid for invoicing, which is typically after the Company has undertaken certain procedures to introduce clients on to the Company’s schemes and / or ensures a client remains in employment. Additional revenue is recognised by the Company for placing clients into employment. This revenue is accrued based on a statistical profile using the number of people that are expected to achieve a specific milestone and is reliably estimated based on the historical experience of the Company. This is due to the terms of the Work Programme contract, whereby the payment for achieving a job start is not paid until 3-6 months after the candidate is placed and remains in a job. Income taxes Significant judgement is required in determining the Group provision for income taxes. There are many transactions and calculations for which the ultimate tax determination is uncertain during the ordinary course of business. The Group recognises liabilities for anticipated tax based on estimates as to whether additional taxes will be due. Where the final tax outcome of these matters is different from the amounts that were initially recorded, such differences will impact the income tax and deferred tax provision in the year in which such determination is made. Impairment excluding deferred tax assets The carrying amounts of the Group’s non-financial assets, other than deferred tax assets, are reviewed at each reporting date to determine whether there is any indication of impairment. If any such indication exists, then the asset’s recoverable amount is estimated. For goodwill, and intangible assets that have indefinite useful lives or that are not yet available for use, the recoverable amount is estimated each year at the same time. The recoverable amount of an asset or cash-generating unit is the greater of its value in use and its fair value less costs to sell. In assessing value in use, the estimated future cash flows are discounted to their present value using a pre-tax discount rate that reflects current market assessments of the time value of money and the risks specific to the asset. For the purpose of impairment testing, assets that cannot be tested individually are grouped together into the smallest group of assets that generates cash inflows from continuing use that are largely independent of the cash inflows of other assets or groups of assets (the “cash-generating unit”). An impairment loss is recognised if the carrying amount of an asset or its CGU exceeds its estimated recoverable amount. Impairment losses are recognised in profit or loss. Impairment losses recognised in respect of CGUs are allocated to reduce the carrying amounts of the assets in the unit (group of units) on a pro rata basis. Impairment losses recognised in prior periods are assessed at each reporting date for any indications that the loss has decreased or no longer exists. An impairment loss is reversed if there has been a change in the estimates used to determine the recoverable amount. An impairment loss is reversed only to the extent that the asset’s carrying amount does not exceed the carrying amount that would have been determined, net of depreciation or amortisation, if no impairment loss had been recognised. 13 INGEUS UK LIMITED NOTES TO THE FINANCIAL STATEMENTS ( continued ) FOR THE YEAR ENDED 31 DECEMBER 2013, 31 DECEMBER 2012, 31 DECEMBER 2011 3 . REVENUE The total revenue of the Group for the current and prior period has been derived from its principal activity wholly undertaken in the United Kingdom. 4 . OPERATING PROFIT Year ended 31 Dec 201 3 Year ended 31 Dec 201 2 Year ended 31 Dec 201 1 £’000 £’000 £’000 Operating profit is stated after crediting / (charging): Other income - - Amortisation of intangible assets ) ) ) Depreciation of owned property, plant and equipment ) ) ) Depreciation of leased property, plant and equipment - - ) Reduction of lease dilapidations provision (see note 18) - - Operating lease rentals – property ) ) ) Auditor’s remuneration – audit ) ) ) Auditor’s remuneration – non audit services ) ) ) 5 . FINANCE INCOME Year ended 31 Dec 201 3 Year ended 31 Dec 201 2 Year ended 31 Dec 201 1 £’000 £’000 £’000 Bank interest 72 81 6 . FINANCE COSTS Year ended 31 Dec 201 3 Year ended 31 Dec 201 2 Year ended 31 Dec 201 1 £’000 £’000 £’000 Other interest 30 97 14 INGEUS UK LIMITED NOTES TO THE FINANCIAL STATEMENTS ( continued ) FOR THE YEAR ENDED 31 DECEMBER 2013, 31 DECEMBER 2012, 31 DECEMBER 2011 7 . INCOME TAX EXPENSE Year ended 31 Dec 201 3 Year ended 31 Dec 201 2 Year ended 31 Dec 201 1 £’000 £’000 £’000 Domestic current year tax UK Corporation tax 17 Adjusting for prior years (Foreign Tax) - - ) Under provision in prior year 27 - - Loss recognised in year applied to prior year tax expense - ) - Current tax charge /(benefit) ) Deferred tax Deferred tax charge / (credit) (note 12) ) ) 55 Overprovision in prior year (note 12) ) 7 ) Reduction in tax rate - - 25 Deferred tax ( credit )/expense ) ) 66 Income tax expense /(benefit) ) The tax charge is higher (year ended 31 December 2012: lower, year ended 31 December 2011: higher) than the standard rate of tax at 23.25% (2012: 24.5%, 2011: 26.5%). The differences are explained below: Year ended 31 Dec 2013 Year ended 31 Dec 2012 Year ended 31 Dec 2011 Factors affecting the tax charge for the year Profit / (loss) before taxation ) UK profit on ordinary activities before taxation multiplied by standard corporation tax at 23.25% (year ended 31 December 2012: 24.5%, year ended 31 December 2011: 26.5%) ) Effects of: Non-deductible expenses 19 Non-taxable income (5 ) - - Effect of corporation tax rate falling to 24% (2012: 25%, 2011: 25%) 91 35 25 Under / (over) provided in prior years – current tax 27 - ) (Over) / Under provided in prior years – deferred tax ) 7 ) Income tax expense /(benefit) ) 15 INGEUS UK LIMITED NOTES TO THE FINANCIAL STATEMENTS ( continued ) FOR THE YEAR ENDED 31 DECEMBER 2013, 31 DECEMBER 2012, 31 DECEMBER 2011 7 . INCOME TAX EXPENSE (continued) The 2013 Budget on 20 March 2013 announced that the UK corporation tax rate will reduce to 21 per cent for the financial year commencing 1 April 2014; and, 20 per cent for the financial year commencing 1 April 2015. A reduction in the rate from 25% to 24% (effective from 1 April 2012) was substantively enacted on 26 March 2012, and further reductions to 23% (effective from 1 April 2013) and 21% (effective from 1 April 2014) were substantively enacted on 3 July 2012 and 18 July 2013 respectively. This will reduce the company’s future current tax charge accordingly. The deferred tax asset at 31 December 2013 has been calculated based on the rate of 21% substantively enacted at the balance sheet date. 8 . PENSION COSTS Defined contribution The Group operates a defined contribution pension scheme. The assets of the scheme are held separately from those of the Group in an independently administered fund. The pension cost charged represents contributions payable by the Group to the fund. There were outstanding contributions at the end of the financial period amounting to £184k (Year ended 31 December 2012: £177k, Year ended 31 December 2011: £43K) and these are included in other payables. Year ended 31 Dec 201 3 Year ended 31 Dec 201 2 Year ended 31 Dec 2011 £’000 £’000 £’000 Contributions payable by the Group for the year (note 8) 9 . ACQUISITION OF SUBSIDIARY On 19 November 2012, the Group acquired 100% of Ingeus Training Limited (previously Zodiac Training Limited), a provider of training and development programmes. The following summarises consideration transferred, and the recognised amounts of assets acquired and liabilities assumed at the acquisition date. Consideration transferred £’000 Cash Deferred consideration Contingent consideration Contingent consideration The Group paid the vendor within six months of the acquisition date additional consideration of £175k. 16 INGEUS UK LIMITED NOTES TO THE FINANCIAL STATEMENTS ( continued ) FOR THE YEAR ENDED 31 DECEMBER 2013, 31 DECEMBER 2012, 31 DECEMBER 2011 9 . ACQUISITION OF SUBSIDIARY (continued) Identifiable assets acquired and liabilities assumed £’000 Property, plant & equipment 64 Intangible assets Trade and other receivables Cash and cash equivalents Deferred tax liabilities (4 ) Provisions ) Trade and other payables ) Goodwill Goodwill was recognised as a result of the acquisition as follows: Note £’000 Total consideration transferred Fair value of identifiable net assets ) 11 Acquisition related costs The Group incurred acquisition related costs of £nil (2012:£253k) related to external legal fees and due diligence costs. These costs have been included in ‘administrative expenses’ in the consolidated statement of comprehensive income. 10 .INTANGIBLE ASSETS Goodwill Licenses Contracts Computer software licenses Total £’000 £’000 £’000 £’000 £’000 Cost At 1 January 2013 Additions - - - At 31 December 2013 A mortisation At 1 January 2013 - - - Charge for the year - 80 At 31 December 2013 - 80 Net book value At 31 December 2013 17 INGEUS UK LIMITED NOTES TO THE FINANCIAL STATEMENTS ( continued ) FOR THE YEAR ENDED 31 DECEMBER 2013, 31 DECEMBER 2012, 31 DECEMBER 2011 10 .INTANGIBLE ASSETS (continued) Goodwill Licenses Contracts Computer software licenses Total £’000 £’000 £’000 £’000 £’000 Cost At 1 January 2012 - - - Acquisition through business combinations - Additions - - - Disposals - - - ) ) At 31 December 2012 A mortisation At 1 January 2012 - - - Charge for the year - - - Disposals - - - ) ) At 31 December 2012 - - - Net book value At 31 December 2012 Computer software licenses £’000 Cost At 1 January 2011 and 31 December 2011 Accumulated amortisation At 1 January 2011 Charge for the year 20 At 31 December 2011 Net book value At 31 December 2011 11 2012 Acquisitions The value of the licence and contracts acquired in the year is attributable to the existing Skills Funding Agency registration and contracts held by Ingeus Training Ltd. 18 INGEUS UK LIMITED NOTES TO THE FINANCIAL STATEMENTS ( continued ) FOR THE YEAR ENDED 31 DECEMBER 2013, 31 DECEMBER 2012, 31 DECEMBER 2011 1 1 . PROPERTY, PLANT AND EQUIPMENT Leasehold improvements Office equipment and fittings Computer equipment Total £’000 £’000 £’000 £’000 Cost At 1 January 2013 Transfer of assets 9 21 Additions Disposals ) (7 ) - ) At 31 December 2013 Accumulated depreciation At 1 January 2013 Charge for the year Transfer of assets 9 21 Disposals ) - - ) At 31 December 2013 Net book value At 31 December 2013 Leasehold improvements Office equipment and fittings Computer equipment Total £’000 £’000 £’000 £’000 Cost At 1 January 2012 Acquisition through business combinations - 64 - 64 Additions Disposals ) At 31 December 2012 Accumulated depreciation At 1 January 2012 Charge for the year Disposals ) At 31 December 2012 Net book value At 31 December 2012 19 INGEUS UK LIMITED NOTES TO THE FINANCIAL STATEMENTS ( continued ) FOR THE YEAR ENDED 31 DECEMBER 2013, 31 DECEMBER 2012, 31 DECEMBER 2011 1 1 .PROPERTY, PLANT AND EQUIPMENT (continued) Leasehold Office equipment Computer Total improvements and fittings equipment £’000 £’000 £’000 £’000 Cost At 1 January 2011 Additions At 31 December 2011 Accumulated depreciation At 1 January 2011 Charge for the year At 31 December 2011 Net book value At 31 December 2011 Assets held under finance leases and hire purchase contracts (included above). No assets or accumulated depreciation included above were held under finance leases and hire purchase contracts at 31 December 2012 and 31 December 2013. Office Computer Total equipment equipment £’000 £’000 £’000 Cost At 1 January 2012 Disposals ) ) ) At 31 December 2012 - - - Accumulated Depreciation At 1 January 2012 Disposals ) ) ) At 31 December 2012 - - - Net Book Value 31 December 2012 - - - 20 INGEUS UK LIMITED NOTES TO THE FINANCIAL STATEMENTS ( continued ) FOR THE YEAR ENDED 31 DECEMBER 2013, 31 DECEMBER 2012, 31 DECEMBER 2011 1 1 .PROPERTY, PLANT AND EQUIPMENT (continued) Office Computer Total equipment equipment £’000 £’000 £’000 Cost At 1 January 2011 Additions - Accumulated depreciation 31 December 2011 ) ) ) Net book value 31 December 2011 - - - 1 2 . DEFERRED TAXATION ASSET The deferred tax asset is made up as follows: £’000 £’000 £’000 Balance at 1 January Deferred tax charge (note 7) ) Overprovision in prior year (note 7) 43 (7 ) 14 Acquired in business combination - (4 ) - Difference in rates - - ) Balance at 31 December 1 £’000 £’000 £’000 Accelerated capital allowances Other provisions 54 - - Unpaid incentive plan provision - - Unpaid pension contributions 39 41 11 There is no amount of unprovided deferred tax. 1 3 . OTHER RECEIVABLES 31 Dec 201 3 31 Dec 201 2 31 Dec 201 1 £’000 £’000 £’000 Non - current Cash deposits 76 74 The above includes cash deposits secured against property leases. 21 INGEUS UK LIMITED NOTES TO THE FINANCIAL STATEMENTS ( continued ) FOR THE YEAR ENDED 31 DECEMBER 2013, 31 DECEMBER 2012, 31 DECEMBER 2011 1 4 . TRADE AND OTHER RECEIVABLES - CURRENT 31 Dec 2013 31 Dec 2012 31 Dec 2011 £’000 £’000 £’000 Trade receivables Other taxes and social security costs - - Other receivables 85 Prepayments and accrued income 1 5 . CASH AND CASH EQUIVALENTS 31 Dec 2013 31 Dec 2012 31 Dec 2011 £’000 £’000 £’000 Short term bank deposits - - Cash Cash and cash equivalents per cash flow statement and balance sheet 1 6 . TRADE AND OTHER PAYABLES – CURRENT 31 Dec 2013 31 Dec 2012 31 Dec 2011 £’000 £’000 £’000 Trade payables Amounts owed to group undertakings 3 Other taxes and social security costs - Other payables 71 Accruals and deferred income 17 . TRADE AND OTHER PAYABLES – NON-CURRENT 31 Dec 201 3 31 Dec 201 2 31 Dec 2011 £’000 £’000 £’000 Other payables Accruals - - 22 INGEUS UK LIMITED NOTES TO THE FINANCIAL STATEMENTS ( continued ) FOR THE YEAR ENDED 31 DECEMBER 2013, 31 DECEMBER 2012, 31 DECEMBER 2011 18 . PROVISIONS Lease dilapidations £’000 Balance at 1 January 2013 Charged to provision Released to income statement ) Released on Disposal ) Adjustment to cost on new surveyor reports ) At 31 December 2013 At 31 December 2013 Current liabilities Non-current liabilities At 1 January 2013 Current liabilities Non-current liabilities Lease dilapidations £’000 Balance at 1 January 2012 Charged to provision Released to income statement ) Assumed in business combination 43 At 31 December 2012 At 31 December 2012 Current liabilities Non current liabilities 23 INGEUS UK LIMITED NOTES TO THE FINANCIAL STATEMENTS ( continued ) FOR THE YEAR ENDED 31 DECEMBER 2013, 31 DECEMBER 2012, 31 DECEMBER 2011 18 .PROVISIONS (continued) At 1 January 2011 Current liabilities 40 Non current liabilities Lease dilapidations £’000 Balance at 1 January 2011 Charged to provision Released to income statement ) At 31 December At 31 December 2011 Current liabilities 40 Non current liabilities At 1 January 2011 Current liabilities Non current liabilities Lease dilapidations This provision represents the estimated lease dilapidation costs on the Group’s operating lease tenancies. It is anticipated that these provisions will be utilised between 2014 and 2018. These provisions were professionally re-evaluated in the year which led to the £460,000 credit to the income statement. 19 . BANK LOAN 31 Dec 201 3 31 Dec 201 2 31 Dec 201 1 £’000 £’000 £’000 Unsecured bank loan - - The bank loan represents an available facility of £20,000,000 (2012:£40,000,000) which expires on 30 September 2014 and is unsecured. Drawdowns from this facility are available on rolling three month periods. The loan had an effective interest rate of 2.09%. 24 INGEUS UK LIMITED NOTES TO THE FINANCIAL STATEMENTS ( continued ) FOR THE YEAR ENDED 31 DECEMBER 2013, 31 DECEMBER 2012, 31 DECEMBER 2011 20 .SHARE CAPITAL A Ordinary Shares Number of Shares 3 2 1 In issue at 1 January and 31 December 2 2 2 B Ordinary Shares Number of Shares 3 2 1 In issue at 1 January and 31 December 2 2 2 21 .FINANCIAL COMMITMENTS At 31 December 2013, 31 December 2012 and 31 December 2011 the Group had commitments under non-cancellable operating leases as follows: 31 Dec 201 3 31 Dec 201 2 31 Dec 2011 £’000 £’000 £’000 Expiry date: Less than one year Between two and five years Later than five years - - Nine operating lease agreements aresupported by rental guarantees secured by a cash deposit with the landlords amounting to £43k (year ended 31 December 2012: £60k, year ended 31 December 2011: £159k) (note 14). 2 2 . FINANCIAL RISK MANAGEMENT OBJECTIVES AND POLICIES The objective of the Group's capital management is to ensure that it maintains strong credit ratings and capital ratios. This will ensure that the business is correctly supported and shareholder value is maximised. The Group manages its capital structure through adjustments that are dependent on economic conditions. In order to maintain or adjust the capital structure, the Group may choose to change or amend dividend payments to shareholders or issue new share capital to shareholders. There were no changes to the objectives or policies during the years ended 31 December 2013, 31 December 2012 and 31 December 2011. 25 INGEUS UK LIMITED NOTES TO THE FINANCIAL STATEMENTS ( continued ) FOR THE YEAR ENDED 31 DECEMBER 2013, 31 DECEMBER 2012, 31 DECEMBER 2011 2 2 . FINANCIAL RISK MANAGEMENT OBJECTIVES AND POLICIES (continued) (a) Fair values of financial instruments Trade and other receivables The fair value of trade and other receivables, excluding construction contract debtors, is estimated as the present value of future cash flows, discounted at the market rate of interest at the balance sheet date if the effect is material. Trade and other payables The fair value of trade and other payables is estimated as the present value of future cash flows, discounted at the market rate of interest at the balance sheet date if the effect is material. Cash and cash equivalents The fair value of cash and cash equivalents is estimated as its carrying amount where the cash is repayable on demand. Where it is not repayable on demandthen the fair value is estimated at the present value of future cash flows, discounted at the market rate of interest at the balance sheet date. Interest-bearing borrowings Fair value is calculated based on the present value of futureprincipal and interest cash flows, discounted at the market rate of interest at the balance sheet date. The fair values of all financial assets and financial liabilities by class together with their fair carrying amounts shown in the balance sheet are as follows Carrying amount Dec 201 3 Dec 201 2 Dec 201 1 £’000 £’000 £’000 Financial assets Cash and cash equivalents Receivables Financial liabilities Trade and other payables ) ) ) Fair value Dec 201 3 Dec 201 2 Dec 201 1 £’000 £’000 £’000 Financial assets Cash and cash equivalents Receivables Financial liabilities Trade and other payables ) ) ) 26 INGEUS UK LIMITED NOTES TO THE FINANCIAL STATEMENTS ( continued ) FOR THE YEAR ENDED 31 DECEMBER 2013, 31 DECEMBER 2012, 31 DECEMBER 2011 2 2 . FINANCIAL RISK MANAGEMENT OBJECTIVES AND POLICIES (continued) (b) Credit risk Credit risk is the risk of financial loss to the Group if a customer or counterparty to a financial instrument fails to meet its contractual obligations, and arises principally from the Group’s receivables from customers and investment securities. Internal risk control assesses the credit quality of the customers, taking into account its financial position, past experience and other factors set by the board. Exposure to credit risk The carrying amount of financial assets represents the maximum credit exposure. Therefore, the maximum exposure to credit risk at the balance sheet date was £27,858k (2012: £19,172k, 2011: £10,934k) being the total of the carrying amount of financial assets, excluding prepayments, shown in the table above. The maximum exposure to credit risk for trade receivables at the balance sheet date was £5,613k (2012: £2,017k, 2011: £1,236k), not all are current. Credit quality of financial assets and impairment losses The aging of trade receivables at the balance sheet date was: Gross Impairment Gross Impairment Gross Impairment Dec 201 3 Dec 201 3 Dec 201 2 Dec 201 2 Dec Dec 201 1 £’000 £’000 £’000 £’000 £’000 £’000 Not past due - - - Past due 0–30 days - - 52 - Past due 31–120 days 34 - 58 - There was impairment of trade receivables of £21k in 2013, £28k in 2012, and no impairment in 2011. Trade receivables that are less than three months past due are not considered impaired. As of 31 December 2013, trade receivables of £173k, 31 December 2012: £267k, 31 December 2011: £267k were past due but not impaired. These relate to government contracts for which there is no history of default. The allowance account for trade receivables is used to record impairment losses unless the Group is satisfied that no recovery of the amount owing is possible; at that point the amounts considered irrecoverable are written off against the trade receivables directly. (c) Market risk Market risk is the risk that changes in market prices, such as foreign exchange rates, interest rates and equity prices will affect the Group’s income or the value of its holdings of financial instruments. The Group's main exposure to risk is through interest rates. The Group finances its operations through retained profits and has minimal financing exposure on leased assets. 27 INGEUS UK LIMITED NOTES TO THE FINANCIAL STATEMENTS ( continued ) FOR THE YEAR ENDED 31 DECEMBER 2013, 31 DECEMBER 2012, 31 DECEMBER 2011 2 2 . FINANCIAL RISK MANAGEMENT OBJECTIVES AND POLICIES (continued) (d) Interest rate risk At the balance sheet date the interest rate profile of the Group’s interest-bearing financial instruments was 31 Dec 201 3 31 Dec 201 2 31 Dec 2011 £’000 £’000 £’000 Fixed rate instruments: Financial assets Financial liabilities - ) - ) The Group does not account for any fixed rates financial assets and liabilities at fair value through the profit and loss. Therefore a change in interest rates at the reporting date would not affect profit. The Group finances its operations through retained profits and has minimal financing exposure on leased assets. This analysis is performed on the same basis for 2012 and 2011. The Group finances its operations through retained profits and a loan facility with Lloyds TSB Bank Plc. As at 31 December 2013 the Group had no external loans, with the Lloyds loan being repaid in full in May 2013. Given the forecast short-term requirement of this loan and the stability of market interest rates, the Group has limited risk by fixing rates on the drawn amount. (e) Foreign currency risk The Group trades mainly in sterling and therefore has no significant currency risk. (f) Liquidity risk The Group seeks to manage financial risk by ensuring sufficient liquidity is available to meet foreseeable needs and to invest cash assets, when available, safely and profitably. Management rolling forecasts of the Group’s liquidity reserve, borrowings and cash and cash equivalents on the basis of expected cash flow. The Group’s liquidity management policy invoices projecting cash flows in sterling and considering the level of liquid assets necessary to meet these and monitoring balance sheet liquidity ratios against internal and external regulatory requirements. The following are the contractual maturities of financial liabilities, including estimated interest payments and excluding the effect of netting agreements: Year ended 31 Dec 2013 Carrying amount Contractual cash flows 1 year or less 1 to <2 years 2 to <5 years £’000 £’000 £’000 £’000 £’000 Non-derivative financial liabilities Trade and other payables - - 28 INGEUS UK LIMITED NOTES TO THE FINANCIAL STATEMENTS ( continued ) FOR THE YEAR ENDED 31 DECEMBER 2013, 31 DECEMBER 2012, 31 DECEMBER 2011 2 2 . FINANCIAL RISK MANAGEMENT OBJECTIVES AND POLICIES (continued) Year ended 31 Dec 201 2 Carrying amount Contractual cash flows 1 year or less 1 to <2 years 2 to <5 years £’000 £’000 £’000 £’000 £’000 Non-derivative financial liabilities Trade and other payables - - Year ended 31 Dec 2011 Carrying amount Contractual cash flows 1 year or less 1 to <2 years 2 to <5 years £’000 £’000 £’000 £’000 £’000 Non-derivative financial liabilities Finance lease liabilities - Trade and other payables - - (g) Capital management The objective of the Group’s capital management is to ensure that it maintains strong credit ratings and capital ratios. This will ensure that the business is correctly supported and shareholder value is maximised. The Group’s main objectives when managing capital is to protect returns to shareholders by ensuring the Group will continue to trade in the foreseeable future. The Group also aims to maximise its capital structure of debt and equity so as to minimise its cost of capital. The Group does not account for any fixed rate financial assets andliabilities at fair value through profit or loss. Therefore a change in interest rates at the reporting date would not affect profit or loss. 29 INGEUS UK LIMITED NOTES TO THE FINANCIAL STATEMENTS ( continued ) FOR THE YEAR ENDED 31 DECEMBER 2013, 31 DECEMBER 2012, 31 DECEMBER 2011 2 3 . RELATED PARTY TRANSACTIONS Transaction value for the year ended 31 Dec 201 3 31 Dec 201 2 31 Dec 2011 £’000 £’000 £’000 Management charges Ingeus Limited 38 38 Ingeus Europe Limited Deloitte LLP Black Fin Management Limited 92 Eclipse Partners Limited - 59 50 Transactions on behalf of related party Ingeus Europe Ltd - Ingeus Social Ventures Limited Loans Ingeus Europe Limited - - Purchase of assets Ingeus Europe Limited - Balance outstanding at 31 Dec 201 3 31 Dec 201 2 31 Dec 2011 £’000 £’000 £’000 Management charges Ingeus Limited (3 ) - (3 ) Ingeus Europe Limited (9 ) ) ) Deloitte LLP ) ) ) Black Fin Management Limited - - - Eclipse Partners Limited - - - Transactions on behalf of related party Ingeus Europe Ltd 9 (1 ) - Ingeus Social Ventures Limited - - ) Loans Ingeus Europe Limited - - Purchase of assets Ingeus Europe Limited - ) - Amounts owed to Ingeus Limited and Ingeus Europe Limited are unsecured, incur interest at 1% above London interbank base rate and repayable on demand (there was no interest charge in 2011 and 2012). Invoices from Deloitte LLP are repayable when presented and do not incur interest charges. Due to prompt payment no interest was incurred in the year. Amounts owed to Ingeus Social Ventures Limited do not incur interest charges. For years ended 31 December 2012 and 2011, David Merritt was a director of both Ingeus UK Limited and Blue Fin Management Limited. Fees of £59,000 (2012) and £50,000 (2011) for John Connolly’s services were paid to Eclipse Partners Limited, but were recharged to Deloitte LLP. John Connolly was a director of both Ingeus UK Limited and Eclipse Partners Limited during 2012 and 2011. 30 INGEUS UK LIMITED NOTES TO THE FINANCIAL STATEMENTS ( continued ) FOR THE YEAR ENDED 31 DECEMBER 2013, 31 DECEMBER 2012, 31 DECEMBER 2011 2 3 . RELATED PARTY TRANSACTIONS (continued) Deloitte LLP and Ingeus Limited have provided a joint and several guarantee in relation to the bank facility of £40,000,000 and a performance and liability guarantee for certain contracts entered in to by Ingeus UK Limited. Key Management Year ended 31 Dec 2013 Year ended 31 Dec 2012 Year ended 31 Dec 2011 £’000 £’000 £’000 Aggregate emoluments Social security costs 84 45 36 Pension contributions 25 25 23 Amounts paid to / accrued for third parties in respect of key management services - Included in key management expense for year ended 31 December 2013 is an accrual of £606k relating to a long term incentive plan payment for two directors. 2 4 . ULTIMATE AND CONTROLLING PARTY In March 2011, Ingeus Limited entered into a subscription agreement with Deloitte LLP for the issue of shares in Ingeus UK Limited which allowed both parties to own 50% of the enlarged share capital. Ingeus Limited was the ultimate parent company of Ingeus UK Ltd prior to the subscription agreement. As at 31 December 2013, 31 December 2012 and 31 December 2011, the Group was jointly owned by Ingeus Limited (registered office Level 11, Oracle House, 300 Ann Street, Brisbane, Queensland 4000, Australia) and Deloitte LLP (registered office 2 New Street Square, London EC4A 3BZ). The directors do not believe there to be an ultimate controlling party. 31 INGEUS UK LIMITED NOTES TO THE FINANCIAL STATEMENTS ( continued ) FOR THE YEAR ENDED 31 DECEMBER 2013, 31 DECEMBER 2012, 31 DECEMBER 2011 25 . CONTINGENT LIABILITY The Group has the following guarantees as at 31 December 2013: Rental guarantee provided by Lloyds TSB Bank Plc. to OMFS Company 1 Limited in regards of the operating lease for Third Floor, The Registry, Royal Mint Court, London. The total liability is limited to £225k (2012: £225k, 2011: £Nil) and expired on 28 March 2014. The Group has the following guarantees as at 31 December 2012: Rental guarantee provided by HSBC Bank Plc. to OMFS Company 1 Limited in regards of the operating lease for Third Floor, The Registry, Royal Mint Court, London. The total liability is limited to £225k (2011: £225k) and expired on 28 March 2014. This guarantee was discharged on 5 March 2013. Rental guarantee provided by Lloyds TSB Bank Plc. to OMFS Company 1 Limited in regards of the operating lease for Third Floor, The Registry, Royal Mint Court,London. The total liability is limited to £225k (2011: £Nil) and expired on 28 March 2014. On 08 March 2011 the company discharged a financial guarantee provided to HSBC Australia Limited in respect of a loan facility arranged by Ingeus Limited. There is no contingent liability at 31 December 2011 in respect of bank borrowings or guarantees made against this facility. POST BALANCE SHEET EVENTS On 1 April 2014, it was announced that Deloitte was selling its share in Ingeus UK Limited to Ingeus Limited. Ingeus Limited also announced an agreement to be acquired by Providence Service Corporation, an SEC listed entity. The deal was finalised on 30 May 2014. The bank loan facility provided by Lloyds Bank Plc. with available facility of £20,000,000 (note 19) was cancelled on 14 May 2014. The rental guarantee provided by Lloyds TSB Plc. to OMFS Company 1 Limited in regards of the operating lease for Third Floor, The Registry, Royal Mint Court, London (note 25) was released on 28 March 2014. These accounts were approved by the Board of Directors on7 August 2014. 32 Ingeus UK Limited Directors’ Declaration 31 December 2013 Directors’ Declaration 1. In the opinion of the directors of Ingeus UK Limited (the “Company”): a) the financial statements and notes, set out on pages 3 to 32, present fairly the Group’s financial position as at 31 December 2013, 31 December 2012 and 31 December 2011 and its performance, for the financial years ended on that date and comply International Financial Reporting Standards as issued by the International Accounting Standards Board; b) there are reasonable grounds to believe that the Company will be able to pay its debts as and when they become due and payable. Signed in accordance with a resolution of the directors: /s/ Thérèse Rein Thérèse Rein Director 12 August 2014 London 33
